Judgment, Supreme Court, New York County (Micki Scherer, J., at suppression hearing; Ira Beal, J., at plea and sentence), rendered July 20, 2000, convicting defendant of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 13 years, unanimously affirmed.
Defendant’s plea was entered knowingly, voluntarily and intelligently, and he received meaningful representation in connection with his plea (see People v Ford, 86 NY2d 397, 404 [1995]).
We perceive no basis for reducing the sentence which covers at least five knife-point robberies.
The other arguments contained in defendant’s pro se brief are foreclosed by his guilty plea or were expressly waived, and are unavailing in any event. Concur — Nardelli, J.P., Mazzarelli, Rosenberger, Ellerin and Gonzalez, JJ.